Citation Nr: 1314377	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to March 22, 2012, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2000 to January 2005.

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for the PTSD with depressive disorder and assigned an initial rating of 30 percent, effective August 9, 2007.  

In December 2010, the Board denied, in pertinent part, entitlement to an initial rating greater than 30 percent for PTSD.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2011 Joint Motion for Partial Remand (Joint Motion), the Court vacated and remanded the Board's December 2010 denial of a higher initial rating for PTSD. 

In December 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The remand directed the RO to contact the Veteran and ask him to identify all providers who treated him recently for his service-connected disability.  See Board remand dated December 21, 2011, at pp. 3.  This letter was sent to the Veteran in January 2012.  There is no record of a response from the Veteran.  The Board also asked the RO to schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected PTSD with depressive disorder.  Id. at pp. 3-4.  This examination occurred in March 2012 and addressed all of the questions asked in the Board's remand (particularly concerning an interpretation of the Veteran's GAF scores and the impact of his service-connected PTSD with depressive disorder on his employability).  Finally, the remand directed the RO to readjudicate the claim, which was completed in the July 2012 Supplemental Statement of the Case (SSOC).  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In a July 2012 rating decision, the RO recharacterized the Veteran's service-connected PTSD as "PTSD with depressive disorder and alcohol abuse" and assigned a higher initial 50 percent rating effective March 22, 2012.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Because the initial ratings assigned to the Veteran's service-connected PTSD with depressive disorder and alcohol abuse are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's Virtual VA paperless claims file also has been reviewed.  A review of the Veteran's Virtual VA paperless claims file shows that it contains VA outpatient treatment records dated between April 2007 and January 2012.  A review of the Veteran's physical claims file shows that these VA records, dated between April 2007 and January 2012, already have been included in the physical claims file.  The Veteran's attorney also received a complete copy of the claims file in January 2013 (including the records in Virtual VA which were included in the physical claims file) pursuant to a Freedom of Information Act (FOIA) request.  In any event, it is no longer VA policy to remand for Virtual VA records to be printed out and associated with the claims file.  See VBA Fast Letter 11-28 (Nov. 1, 2011).  Given the foregoing, the Board finds that a waiver of RO jurisdiction over any Virtual VA records considered in adjudicating the Veteran's initial rating claim is not required.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected PTSD with depressive disorder and alcohol abuse.  In light of Rice, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to March 22, 2012, the Veteran's PTSD with depressive disorder and alcohol abuse was manifested by, at worst, no more than some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as sleep disturbance, irritability, and depression. 

2.  Since March 22, 2012, the Veteran's PTSD with depressive disorder and alcohol abuse is manifested by, at worst, no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as an ability to maintain his activities of daily living, social impairment due to avoidance behaviors, and reported mild depression.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for PTSD with depressive disorder and alcohol abuse prior to March 22, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The criteria for an initial rating greater than 50 percent for PTSD with depressive disorder and alcohol abuse since March 22, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice also should address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in this case, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not met this burden.

The record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that his service connection claim for PTSD was granted and an initial 30 percent rating assigned effective August 9, 2007, the date of receipt of his claim.  He was provided notice on how to appeal that decision.  He also was provided a Statement of the Case (SOC) that advised him of the applicable law and criteria required for a higher rating.  He demonstrated actual knowledge of what was required to substantiate a higher rating in argument included on his Substantive Appeal.  Moreover, the record shows that the Veteran has been represented by a private attorney throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Having reviewed the evidence of record, the Board finds that a reasonable person would have understood from the information VA provided to the Veteran what was necessary to substantiate his claim.

VA has obtained the Veteran's service treatment records (STRs), assisted the Veteran in obtaining evidence, afforded the Veteran adequate physical examinations, and obtained medical opinions as to the severity of his service-connected PTSD.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  In summary, the Board finds that VA substantially has complied with the notice and assistance requirements of the VCAA and the Veteran is not prejudiced by a decision on the merits of the claim.

The Veteran contends that his service-connected PTSD with depressive disorder and alcohol abuse is more disabling than currently evaluated. 

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2 (2012); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran's PTSD with depressive disorder and alcohol abuse currently is rated under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2012).  Under that DC, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned under DC 9411 when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding Veterans' psychiatric disabilities.  

Evidence relevant to the current level of severity of the Veteran's PTSD includes a VA psychiatric examination report dated in September 2008.  During this examination, the Veteran indicated that he served in both Afghanistan and Iraq.  He was in Afghanistan from January until August 2002, and was in Iraq from January 2003 to January 2004.  The Veteran indicated that he was having difficulty falling asleep and only getting about three to five hours of sleep per night.  He experienced intrusive thoughts several times weekly, but denied flashbacks.  The Veteran also reported difficulty with anger resulting in throwing things, yelling, and putting his fist through a window.  The Veteran indicated that he got into a fight with someone last year and now that man was scared for his life.  The anger would sometimes last for a few days and he was angry more often than not.  

Regarding hyperarousal symptoms, the Veteran, at the examination, reported having difficulty in crowds and difficulty around Muslims.  When he went out to eat, he would sit with his back to the wall and watch the door.  He watched people when he was out in public to make sure of what they were doing and felt "on guard" when out in public.  He would check often to make sure his doors were locked and slept with a gun under the bed.  He denied panic attacks, but reported a hyperstartle response to loud noises and had a hard time on the July 4th holiday.  He stated that he tried to stay busy so he would not think about Afghanistan and Iraq.  He avoided Wal-Mart and malls on the weekends because of the crowds.  He avoided going out with friends, but would go out if he knew everyone and was familiar with where he was going.  Regarding depression, the Veteran reported feelings of sadness, low energy, low motivation, and a loss of interest in what was going on around him.  He reported hopelessness and suicidal ideation, but denied any intent to hurt himself.  He reported on a scale of zero to ten (where zero is no depression and ten is feeling suicidal) that his current depression was at least a nine at its worst and, at its best, a zero.  He stated that his anxiety caused him to isolate, which increased his depression.  The Veteran denied that his memory was a problem.  He denied auditory or visual hallucinations and delusions of any type.  

Regarding family and social relationships, the Veteran reported that he was emotionally detached from his parents while growing up and left home at the age of 15.  He stated that he had a younger sister and brother, and was close to them and took care of them.  His mother had a problem with alcoholism.  The Veteran had never married and had a "great group of friends."  The Veteran reported that his grandfather recently died about three months earlier and that this had increased his symptoms of PTSD and depression. 

Occupationally, the Veteran stated that he was working as a bartender part-time and was a full-time college student in a medical specialties program.  He was doing an externship at Walgreen's and anticipated graduating from college in December 2008.  His attendance at school had suffered because of his PTSD, stating that he "coasted" for a few months.  He was recently reprimanded at his bartending job because of his irritability.  He would often yell at people at work.  Regarding drug and alcohol abuse, the Veteran reported that he drank too much when he got back from Iraq.  He reported totaling his truck as a result of a motor vehicle accident, but indicated that the police were never involved.  He still drank, but denied excessive or out of control drinking at the time.  The Veteran denied any current legal issues.  

Upon a mental status examination, the September 2008 VA examiner found that the Veteran had no evidence of memory problems.  The Veteran was neatly and casually groomed.  He was cooperative throughout the session.  His mood was in the moderately depressed range of function.  The examiner indicated that the Veteran was able to maintain activities of daily living, including personal hygiene.  He had experienced significant trauma in the death of his grandfather, and there had been a worsening of his disability as a result.  His symptoms had not returned to the level of functioning he was experiencing prior to this event.  There had not been remissions during the past year.  The Veteran's symptoms were continuous.  He did not have problems with drug and alcohol and was not in treatment.  His thought processes and communication were not impaired.  His social functioning was impaired by his irritability and anger.  His employment also was impaired. 

The September 2008 VA examiner diagnosed the Veteran with PTSD and depressive disorder.  The examiner assigned a GAF score of 56, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner found that there was occasional decrease in the Veteran's work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD and depression, but determined that he was generally functioning satisfactorily.  The Veteran displayed hyperarousal, re-experiencing, and avoidance symptoms related to his military experiences.  He experienced depression related to PTSD.  The examiner also indicated that the Veteran's symptoms of PTSD and depression required continuous medication. 

Also of record are VA treatment records dated from April 2007 to December 2009, which showed mental health treatment for the Veteran's PTSD.  GAF scores of 51 were assigned in September 2009 and December 2009.  Again, a GAF score of 51 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  VA treatment records dated in September and October 2009 document that the Veteran was alcohol-dependant and appeared to be using alcohol to self-medicate his PTSD. 

Per the Board's remand directives, the Veteran was afforded another VA psychiatric examination on March 22, 2012.  At the examination, the Veteran reported that he was mandated to receive substance abuse treatment due to a Driving under the Influence (DUI) charge in 2010.  The Veteran stated that he was recently jailed for a violation of his probation for his DUI.  He denied any psychiatric hospitalization, and was not currently taking any medications for his psychiatric disability.  The Veteran resided with a female roommate, but was not married and did not have any children.  The Veteran smoked half a pack of cigarettes per day, smoked about 7 grams of cannabis per week, and drank regularly.  He drank heavily 3-4 nights per week.  The Veteran denied the use of cocaine and other illicit drug use.

Occupationally, the Veteran was unemployed at the time of the March 2012 VA examination, and had been for two months.  The Veteran stated that the club where he had previously bartended underwent an ownership change, and the new owner was less understanding of the Veteran.  The Veteran related that over the years of working at the facility, he had been accustomed to telling his boss when he needed a break due to a "stressed-out" feeling.  When the Veteran reported this feeling to his new boss, the boss told the Veteran to "deal with it."  The Veteran responded to his boss in a way that upset his boss.  The Veteran could not remember exactly what he said to the boss.  The Veteran then finished his shift, and the boss fired him at the end of the shift.  The Veteran believed that he had trouble on the job at the bar because of the amount of noise and commotion present when crowds of people were located at the bar.  This noise would make him feel overwhelmed and create a desire to go outside and get some fresh air.  The Veteran also described a prior job that he held at the airport, in which he was fired because he kept calling in sick due to hangovers from drinking the prior night.  The Veteran currently worked part-time "under the table" for his brother's company.  The Veteran told the examiner that he was able to motivate himself to get up and go to work.

Regarding his daily activities, the Veteran stated that he usually rose early to work for his brother's company.  If he did not have to work one day, he would go for a walk or hike during the day, or do chores around the house.  The Veteran stated that most of his friends worked at his previous employment, so he felt ostracized from them, since he no longer worked at that place of employment.  He still kept in contact with some of his military friends.

At the March 2012 VA examination, the Veteran reported the following psychiatric symptoms: hyperarousal; re-experiencing of traumatic events; avoidance of behaviors; difficulty with alcohol abuse; trouble getting along with bosses; difficulty falling and staying asleep without the use of alcohol; intrusive nighttime and daytime dreams; anxiety; startle response; avoidance of military-related news; anger; and, "mild, intermittent" depression.  The Veteran denied the following psychiatric symptoms: panic attacks; physical violence; memory problems; suicidal or homicidal ideation, intent, or plan; or, auditory or visual hallucinations.

Following a physical examination of the Veteran and a review of the claims file, the March 2012 VA examiner found that the Veteran was able to maintain his activities of daily living, including his own personal hygiene.  The Veteran's thought processes and communication were not significantly impaired.  His social functioning was impaired "to some degree" by his avoidance behaviors from his PTSD.  Ultimately, the March 2012 VA examiner found the Veteran's PTSD to be "chronic and moderate."  The examiner assigned the Veteran a GAF score of 53, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner stated that he assigned a GAF score of 53 because of the Veteran's moderate symptoms with flattened affect, occasional panic attacks, and moderate difficulty in social, occupational, or school functioning, with few friends and conflicts with peers and co-workers.  The examiner noted that the Veteran did not describe more serious symptoms, such as suicidal ideation, severe obsessional rituals, shoplifting, or serious impairment in social, occupational, or school functioning.  

Regarding the Veteran's employability, the March 2012 VA examiner noted that the Veteran was currently able to work under the table for his brother.  The Veteran was also able to keep his bartending job for five years until new management came in and he was not allowed to take breaks when he felt overwhelmed by environmental stimuli.  Thus, the examiner found that, even with his service-connected PTSD with related depression and alcohol abuse, the Veteran retained the cognitive and emotional capacity to perform work tasks in a limited setting.  The examiner determined that the Veteran would do best in settings in which he had limited contact with the public, loose supervision, and predictable expectations for performance.  The examiner indicated that the Veteran was easily over-stimulated by noise due to his PTSD; however, the examiner pointed out that the Veteran's non-service-connected personality disorder would also result in occasional maladaptive choices with a preponderance to disregard rules and hierarchies.

In summary, the March 2012 VA examiner found that the Veteran's PTSD with related depression and alcohol abuse caused occupational and social impairment with reduced reliability and productivity due to symptoms of: flattened affect; panic symptoms of a variable frequency; some difficulty with complex commands; impairment of short and long-term memory; impaired judgment, which is significant and influenced by alcohol abuse; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran's relationships were primarily circumscribed, as he was currently working for his brother.

The remaining VA treatment records contained in the claims file do not provide evidence contrary to that described above.

The Board finds that the preponderance of the evidence is against assigning an initial rating greater than 30 percent prior to March 22, 2012,for the Veteran's service-connected PTSD with depressive disorder and alcohol abuse.  This disability does not meet the criteria for at least the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability.  The competent evidence shows that the Veteran's service-connected PTSD has been moderately disabling throughout the appeal period.  

Regarding social impairment, the evidence of record establishes that prior to March 22, 2012, the Veteran had a significant relationship with his two siblings, as well as a "great group of friends."  As for industrial impairment, the Veteran currently was employed as a bartender and was, as recently as September 2008, a full-time college student.  While the Veteran experienced depressed mood, sleep disturbance, irritability, prior to March 22, 2012, such disturbances are more characteristic of the criteria for the 30 percent rating.  Further, the September 2008 VA examiner specifically found that the Veteran's PTSD met the criteria for the 30 percent rating, as the examiner determined that the Veteran displayed symptoms of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD and depression, but found that he was generally functioning satisfactory.  The examiner also found the Veteran's PTSD was manifested by moderate symptoms.  

The Board notes in this regard, however, that assignment of an evaluation under the Schedule is the responsibility of the finder of fact and not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Applying Moore to the facts of this case, the Board concludes that the September 2008 VA examiner's determination that the Veteran's service-connected PTSD met the criteria for a 30 percent rating under DC 9411 is entitled to little probative value.  Id.  Having reviewed the record evidence as a whole, the Board finds that the criteria for an initial rating greater than 30 percent prior to March 22, 2012, for the Veteran's service-connected PTSD have not been met.  38 C.F.R. § 4.130, DC 9411.  

The Board also finds that the preponderance of the evidence is against assigning an initial rating greater than 50 percent effective March 22, 2012, for the Veteran's service-connected PTSD with depressive disorder and alcohol abuse.  This disability does not meet the criteria for at least the next higher, 70 percent, evaluation.  As noted above, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability.  The competent evidence shows that the Veteran's service-connected PTSD has been moderately disabling throughout the appeal period.    

Regarding social impairment, the evidence of record establishes that since March 22, 2012, the Veteran has lived amicably with another person.  He has kept in contact with (and even worked for) his brother and some of his military friends.  As for industrial impairment, since March 22, 2012, the Veteran has worked for his brother.  The March 2012 VA examiner found that the Veteran's PTSD with depressive disorder and alcohol abuse causes the Veteran moderate difficulty in social, occupational, or school functioning, but the Veteran still retains the cognitive and emotional capacity to perform work tasks in a limited setting.  While the Veteran has experienced depressed mood, sleep disturbance, irritability, since March 22, 2012, such disturbances are more characteristic of the criteria for the 50 percent rating.  Further, the March 2012 VA examiner specifically found that the Veteran's PTSD met the criteria for the 50 percent rating, as the examiner found that the Veteran displayed occupational and social impairment with reduced reliability and productivity.  See Moore, 555 F.3d at 1373 (holding that a medical opinion cannot subvert responsibility of fact finder to evaluated evidence and assign appropriate disability rating).  The examiner also found the Veteran's PTSD was manifested by moderate symptoms.  Having reviewed the record evidence as a whole, the Board finds that the criteria for an initial rating greater than 50 percent effective March 22, 2012, for the Veteran's service-connected PTSD also have not been met.  38 C.F.R. § 4.130, DC 9411.  

The Board notes that in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the Rating Schedule "are not intended to constitute an exhaustive list, but rather are to serve as example of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan, 16 Vet. App. at 442.  The Court also held in Mauerhan that "the evidence considered in determining the level of impairment under [section] 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment."  Id., at 443.
Similarly, in a recent decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) focused on this language from the rating criteria for mental health disabilities: "[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood" - the criteria for the 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  The Federal Circuit held that:

[I]n the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Therefore, to the extent that the Veterans Court implied that the listed "areas" were irrelevant to the 70 percent disability determination, this was error.  Although the [V]eteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the [V]eteran's level of impairment in "most areas." (emphasis added)

At the end of this opinion, the Federal Circuit stated that, "Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

In this regard, the Board notes that the evidence of record shows that the Veteran's service-connected PTSD is moderate in its intensity.  This finding is supported by a review of the Veteran's GAF scores obtained during the pendency of this appeal, which demonstrate that his service-connected PTSD is manifested by moderate symptoms.  Throughout his appeal, the Veteran's GAF scores have ranged from 51 to 56.  As previously stated, a score of 51 to 60 is defined as indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thus, the Board finds that the Veteran's PTSD has been moderate in severity throughout the entire appeal and this level of severity is supported by the GAF scores of record.  This finding also is supported by the opinions provided in September 2008 and March 2012 by different VA examiners, both of whom found the Veteran's PTSD to be indicative of moderate symptoms.  The evidence of record does not show that the Veteran's PTSD has been manifested by moderately severe to severe symptoms in order to warrant higher initial ratings.  Thus, the Veteran's overall disability picture as reflected in the competent evidence of record suggests that his service-connected PTSD has been no more than moderately disabling throughout the appeal.  38 C.F.R. § 4.130, DC 9411.

The Veteran's service-connected PTSD also is not manifested by symptoms similar in severity, frequency or duration, to those enumerated in the 50 percent and 70 percent ratings during the applicable time periods at issue in this case.  The Veteran has not displayed moderately severe or severe symptoms to warrant a higher initial rating during either of the time periods currently on appeal.  Again, the evidence of record shows that the Veteran's service-connected PTSD continues to be moderate in its intensity.  This finding is supported by a review of the Veteran's GAF scores obtained during the pendency of this appeal, which demonstrate the Veteran's service-connected acquired PTSD is manifested by moderate symptoms.  Thus, the Veteran's PTSD with depressive disorder and alcohol abuse has not been manifested by symptoms similar in severity, frequency or duration, to those enumerated in the 50 percent and 70 percent ratings during the applicable time periods, so as to warrant higher disability ratings.  38 C.F.R. § 4.130, DC 9411.

Regarding the 70 percent rating in particular, based on the aforementioned finding (i.e., that the Veteran does not display the enumerated symptoms for the 70 percent rating, or symptoms of similar severity, frequency, and duration), the Board need not continue, as explained by the Federal Circuit in Vazquez-Claudio, to discuss whether the symptoms displayed by the Veteran result in "deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  As noted by the Federal Circuit, "a [V]eteran whose symptoms correspond exactly to a 30 percent rating disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id.  The Federal Circuit found that the "70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the [V]eteran, and if they are of the kind enumerated in the regulation, an assessment of whether these symptoms result in occupational and social impairment with deficiencies in most areas."  Id. (emphasis added).  For the reasons discussed above, the Board does not find that the Veteran displays the enumerated symptoms for the 70 percent rating, or symptoms of similar severity, frequency, and duration.  Thus, in accordance with the Federal Circuit's recent decision in Vazquez-Claudio, the Board's analysis must end.  Accordingly, the Board finds that the evidence of record supports does not support assigning an initial rating greater than 30 percent prior to March 22, 2012, and greater than 50 percent thereafter.

The Board notes that in adjudicating a claim the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as anxiety, and he is credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations which evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than in the Veteran's lay statements.

The Board finally does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 30 percent prior to March 22, 2012, and greater than 50 percent thereafter, during any time within the appeal period.  See Fenderson, 12 Vet. App. at 119.

The Board also has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  As stated above, during the September 2008 VA psychiatric examination the Veteran reported that his attendance at school had suffered because of his PTSD.  At the March 2012 VA examination, the Veteran was working part-time "under the table" for his brother's company, as he had recently been fired from his employment.  He reported trouble getting along with his bosses at the examination.  However, he stated that he was able to motivate himself to get up and go to work.  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected PTSD with depressive disorder and alcohol abuse.  As shown above, the rating criteria for PTSD addresses occupational and social impairment.  There is also no competent evidence that the Veteran's PTSD with depressive disorder alcohol abuse, standing alone, causes marked interference with employment or requires frequent hospitalizations or otherwise produces unrecognized impairment suggesting extraschedular consideration is indicated.  Barringer v. Peake, 22 Vet. App. 242 (2008).


ORDER

Entitlement to an initial disability rating greater than 30 percent prior to March 22, 2012, and greater than 50 percent thereafter, for PTSD with depressive disorder and alcohol abuse is denied.


REMAND

In December 2010, the Board remanded the Veteran's claims of entitlement to service connection for a back disability and entitlement to service connection for GERD, to include IBS, to the RO for further development.  As stated in the June 2011 Joint Motion, these remanded issues were not vacated with the Court's Order.  Therefore, development for these remanded issues must still be completed.  The Board notes that the requested VA examination was completed in February 2011.  To date, however, the RO has not issued a SSOC on these claims and provided the Veteran and his representative an opportunity to respond as requested in the Board's December 2010 remand.  Therefore, these issues are not currently before the Board.  The Board finds that the development requested in its December 2012 remand on these service connection claims must be completed prior to the adjudication of the Veteran's TDIU claim, as adjudication of the service connection claims likely will affect adjudication of the TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

The evidence of record documents that the Veteran currently is unemployed.  He asserts that his unemployment is due to his service-connected disabilities.  Service connection currently is in effect for PTSD with depressive disorder and alcohol abuse, tinnitus, bilateral hearing loss, and for cutaneous leishmaniasis with residual scarring.  To date, the Veteran has not been provided with a VA examination to determine the impact of his service-connected disabilities on his employability.  Accordingly, the Board concludes that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.

The RO also should attempt to obtain the Veteran's up-to-date VA and private outpatient treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran and his attorney a SSOC on the issues of entitlement to service connection for a back disability and for GERD, to include IBS.  A copy of any SSOC should be included in the Veteran's claims file

2.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected disabilities in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records that have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate in-person VA examination which addresses the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete employment history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner is asked to opine whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for PTSD with depressive disorder and alcohol abuse, tinnitus, bilateral hearing loss, and for cutaneous leishmaniasis with residual scarring.

4.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


